          Case 3:19-cv-04405-WHO Document 935 Filed 05/28/21 Page 1 of 5




     JEAN E. WILLIAMS
1
     Acting Assistant Attorney General
2    U.S. Department of Justice
     Environment & Natural Resources Division
3
     ROBERT P. WILLIAMS, Senior Trial Attorney
4
     Wildlife & Marine Resources Section
5    Ben Franklin Station, P.O. Box 7611
     Washington, D.C. 20044-7611
6    Telephone: 202-307-6623 | Fax: 202-305-0275
7    Email: robert.p.williams@usdoj.gov

8    THOMAS K. SNODGRASS, Senior Attorney
     Natural Resources Section
9    999 18th Street, South Terrace, Suite 370
10   Denver, CO 80202
     Telephone: 303-844-7233 | Fax: 303-844-1350
11   Email: thomas.snodgrass@usdoj.gov
12   Attorneys for Federal Defendants
13
                              UNITED STATES DISTRICT COURT
14                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
15
16   YUROK TRIBE, et al.,                )          Case No. 3:19-cv-04405-WHO
17                                       )
                Plaintiffs,              )          STIPULATION TO CONTINUE
18                                       )          HEARING DATE ON MOTION TO
           v.                            )          LIFT STAY OF LITIGATION AND
19
                                         )          DEADLINE FOR RESPONSES
20   U.S. BUREAU OF RECLAMATION, et al., )          THERETO
                                         )
21              Defendants,              )          Hearing Date: June 9, 2021
                                         )          Hearing Time: 2:00 p.m.
22
           and                           )          Judge: Honorable William H. Orrick
23                                       )
     KLAMATH WATER USERS                 )
24   ASSOCIATION,                        )
                                         )
25
           and                           )
26                                       )
     THE KLAMATH TRIBES,                 )
27                                       )
28              Defendant-Intervenors.   )



     Stip. to Cont. Mot. to Lift Stay of Lit. - 1                 3:19-cv-04405-WHO
          Case 3:19-cv-04405-WHO Document 935 Filed 05/28/21 Page 2 of 5




1            Plaintiffs, Federal Defendants, and Defendant-Intervenors continue to meet and confer
2    on Defendant-Intervenor Klamath Water User Association’s (KWUA) motion to lift stay (ECF
3    No. 928). The parties request that the hearing and deadlines for oppositions and reply briefs be
4    continued to allow for continued discussions among the parties, which may allow them to
5    narrow the dispute or resolve the pending motion with limited judicial involvement. The parties
6    hereby agree and stipulate that:
7            1. Any oppositions to the motion to lift stay be filed by June 16, 2021;
8            2. Any reply filed in support of the motion to lift stay be filed by June 30, 2021; and
9            3. The hearing currently scheduled for June 9, 2021, on Defendant-Intervenor’s motion
10   to lift stay (ECF No. 928) may be continued to July 22, 2021, or to the Court’s next availability
11   thereafter.
12           The parties previously stipulated twice to a continuance of the hearing date and
13   associated deadlines for KWUA’s motion, which the Court granted. ECF Nos. 930, 933.
14           IT IS SO STIPULATED
15   Dated: May 27, 2021
16
17                                   Respectfully submitted,
18
                                     JEAN E. WILLIAMS
19                                   Acting Assistant Attorney General
                                     SETH M. BARSKY, Chief
20                                   S. JAY GOVINDAN, Assistant Chief
                                     U.S. Department of Justice
21
                                     Environment and Natural Resources Division
22
                                     /s/ Robert P. Williams
23                                   ROBERT P. WILLIAMS, Sr. Trial Attorney
24                                   Wildlife and Marine Resources Section
                                     Ben Franklin Station, P.O. Box 7611
25                                   Washington, D.C. 20044-7611
                                     (202) 307-6623 (tel)
26                                   (202) 305-0275 (fax)
27                                   robert.p.williams@usdoj.gov

28


     Stip. to Cont. Mot. to Lift Stay of Lit. - 2                           3:19-cv-04405-WHO
          Case 3:19-cv-04405-WHO Document 935 Filed 05/28/21 Page 3 of 5




                                     /s/ Thomas K. Snodgrass
1
                                     THOMAS K. SNODGRASS, Sr. Attorney
2                                    Natural Resources Section
                                     999 18th Street, South Terrace, Suite 370
3                                    Denver, CO 80202
                                     Telephone: 303-844-7233
4
                                     Thomas.snodgrass@usdoj.gov
5
                                     Attorneys for Federal Defendants
6
7
                                     /s/ Patti A. Goldman (with permission on 5/27/2021)
8                                    PATTI A. GOLDMAN (WSBA # 24426) [Pro Hac Vice]
                                     KRISTEN L. BOYLES (CSBA # 158450)
9                                    ASHLEY BENNETT (WSBA # 53748) [Pro Hac Vice]
10                                   Earthjustice
                                     810 Third Avenue, Suite 610
11                                   Seattle, WA 98104
                                     Ph: (206) 343-7340 | Fax: (206) 343-1526
12                                   kboyles@earthjustice.org
13                                   pgoldman@earthjustice.org
                                     abennett@earthjustice.org
14
                                     Attorneys for Plaintiffs Pacific Coast Federation of Fishermen’s
15                                   Associations, Institute for Fisheries Resources, and Yurok Tribe
16
17                                   /s/ Amy Cordalis (with permission on 5/27/2021)
                                     AMY CORDALIS (CSBA # 321257)
18
                                     Yurok Tribe
19                                   190 Klamath Blvd.
                                     P.O. BOX 1027
20                                   Klamath, CA 95548
                                     Ph: (707) 482-1350 | Fax: (707) 482-1377
21
                                     acordalis@yuroktribe.nsn.us
22
                                     Attorneys for Plaintiff Yurok Tribe
23
24
                                     /s/ Paul S. Simmons (with permission on 5/27/2021)
25                                   SOMACH SIMMONS & DUNN, PC, A Professional Corporation
                                     PAUL S. SIMMONS, ESQ. (SBN 127920)
26                                   JARED S. MUELLER, ESQ. (SBN 257659)
27                                   500 Capitol Mall, Suite 1000
                                     Sacramento, CA 95814
28                                   Telephone: (916) 446-7979


     Stip. to Cont. Mot. to Lift Stay of Lit. - 3                          3:19-cv-04405-WHO
          Case 3:19-cv-04405-WHO Document 935 Filed 05/28/21 Page 4 of 5




                                     Facsimile: (916) 446-8199
1
                                     psimmons@somachlaw.com
2                                    jmueller@somachlaw.com

3                                    Attorneys for Defendant-Intervenor
                                     Klamath Water Users Association
4
5
6                                    /s/ Jeremiah D. Weiner
                                     Jeremiah D. Weiner (CSBA No. 226340)
7                                    Simon W. Gertler (CSBA No. 326613)
8                                    Rosette, LLP
                                     1415 L St. Suite 450
9                                    Sacramento, California 95814
                                     Telephone: (916) 353-1084
10                                   Facsimile: (916) 353-1085
11                                   jweiner@rosettelaw.com

12                                   Attorneys for The Klamath Tribes
13
14           PURSUANT TO STIPULATION, IT IS SO ORDERED as follows: opposition brief

15   due June 16, 2021; reply brief due June 30, 2021; motion hearing continued to July 22,

16   2021 at 9:00 a.m.

17
     Dated: May 28, 2021
18
19
20                                                   William H. Orrick,
21                                                   United States District Court Judge

22
                           ATTORNEY ATTESTATION OF CONCURRENCE
23
             I hereby attest that I have obtained concurrence in the filing for the signature of all counsel
24
     indicated by a “conformed” signature (“/s/”) within this e-filed document, in accordance with Civil
25
     L.R. 5-1(i).
26
27   Dated: May 27, 2021

28


     Stip. to Cont. Mot. to Lift Stay of Lit. - 4                              3:19-cv-04405-WHO
          Case 3:19-cv-04405-WHO Document 935 Filed 05/28/21 Page 5 of 5




                             /s/ Robert P. Williams
1
                             ROBERT P. WILLIAMS, Sr. Trial Attorney
2                            U.S. Department of Justice, Environment & Natural Resources Division

3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. to Cont. Mot. to Lift Stay of Lit. - 5                       3:19-cv-04405-WHO
